UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2359



DONALD SMITH,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.  Robert E. Maxwell,
Senior District Judge. (CA-04-54-2-REM)


Submitted:   April 24, 2006                   Decided:   May 16, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Smith, Appellant Pro Se. Robert Drum, SOCIAL SECURITY
ADMINISTRATION,   Philadelphia, Pennsylvania;  Helen  Campbell
Altmeyer, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Donald   A.   Smith   appeals   the   district    court’s   order

adopting the report and recommendation of the magistrate judge,

granting summary judgment to the Commissioner, and thus affirming

the Commissioner’s denial of disability insurance benefits and

supplemental security income.     We must uphold the decision to deny

benefits if the decision is supported by substantial evidence and

the correct law was applied.        See 42 U.S.C. § 405(g) (2000);

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).                We have

reviewed the record and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.               See Smith v.

Barnhart, No. CA-04-54-2-REM (N.D. W. Va. Sept. 30, 2004).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -